Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are pending.

Response to Arguments
2.	Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive. 
	In remarks, Applicant argues that the cited prior art, Mohler, does not disclose the concept of and does not disclose the features recited in independent claim 1.  Specifically, Applicant argues, “Mohler describes a method for alerting or warning a user that at least one character of an entered password has been input incorrectly (paragraph [0001] of Mohler).  Briefly, the user is monitored when he or she attempts to access a resource by providing the required authentication credentials.  If this monitoring determines that an incorrect character has been entered with respect to at least one character of an authentication credential, a warning is thus generated and the user can re-enter the authentication credential before submitting an incorrect authentication credential (paragraph [0004] of Mohler).”
 	Examiner respectfully reminds Applicant that during examination, “claims must be given their broadest reasonable interpretation in light of the Specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F. 3d…
 	Claim 1 recites:
1.    A method for providing a user authentication credential, the method comprising:

-a) registering, in a device, at least one reference character, as a first user authentication credential;

-b) submitting, by the user, to the device, at least one character, as a second user authentication credential;

- c) retrieving, by the device, each of the at least one reference character comprised within the first user authentication credential along with a corresponding position within the first user authentication credential;

-d) comparing, by the device, each of the just submitted character within the second user authentication credential to a corresponding reference character within the first user authentication credential at one and the same position within the second user authentication credential and the first user authentication credential; and 

-e) providing, by the device to the user, just after the character submission, only if the just submitted character does not match the corresponding reference character, at least one information item for prompting the user to correct the just submitted character.

 	
Steps a) – c) read into the typical password authentication process that require registering and storing password; user password entry for authentication to access resource; each character with position is matched with the stored password.

 	Step d) recites comparing step of each of just submitted character with registered character at one and the same position (password matching inherently must be compared with the matching position (or characters in order)).

 	Step e) is met by Mohler in cited paragraphs 0004 and 0006.

	In the following paragraphs, Mohler discloses:
	[0004] Systems and methods for providing an alert or warning to a user that at least one character of a password has been input incorrectly are provided. More particularly, methods as disclosed herein include the recordation of at least one character within an authentication credential, such as a user name and/or password. Such information can be stored for a the user input is monitored. If monitoring determines that an incorrect character has been entered with respect to at least one character of an authentication credential, a warning can be generated. A user can then reenter the authentication credential, before submitting an incorrect authentication credential, avoiding the potential disclosure of an authentication credential that is operable for a different resource, and/or avoiding the triggering of a reset procedure. 
	[0006] A system in accordance with embodiments of the present disclosure can include a user device or endpoint having a memory and a processor capable of executing an authentication credential character mismatch application operable to perform functions as described herein. More particularly, user input received through a user input device associated with the user device or endpoint that is entered with respect to an attempt to access a resource is monitored. The input from the user can be compared to stored authentication credential information. The stored authentication credential information can include one or more characters of an authentication credential. If at least one of the stored characters is not correctly input by the user, an alert can be generated, for example through a user output device associated with the user device or endpoint. In accordance with still other embodiments, the authentication credential information can be stored in a table that indexes one or more characters of one or more authentication credentials according to associated resources. 
 	Moreover, as illustrated in Fig. 3, step 320 (monitor credential entry), 324 (mismatched character), 328 (generate warning).
	In Fig. 3, after access request and identify resource (304 and 208), if there is hint request, either display hint or monitor credential entry (316 and 320), if there is mismatched character, generate warning (324 and 328) follow with whether 
	Therefore, Mohler either teach or suggest each time the entry of character is made, the determination of warning is trigger if there is mismatched character occurs.
	For this reason, Examiner asserts that mohler meets the claimed language of step e) and the rejection is maintained.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mohler (U.S. Patent Application Publication No. 2014/0137216).
 	With respect to claims 1 and 9, Mohler discloses a method and device for providing a user authentication credential, the method comprising: 
(e.g. Fig. 3, 320, 324, 328 and 332,  Mohler, paragraph 0004, “…such as a user name and/or password.  Such information can be stored for a plurality of resources…When a user attempts to access a resource by providing required authentication credentials, the user input is monitored.  If the monitoring determines that an incorrect character has been entered with respect to at least one character of an authentication credential, a warning can be generated.  A user can then reenter the authentication credentials, before submitting an incorrect authentication credentials…”; paragraph 0006, “The input form the user can be compared to stored authentication credential information…If at least one of the stored character is not correctly input by the user, an alert can be generated…).

With respect to claim 2,  Mohler Method according to claim 1, wherein the step e) consists in providing, by the device to the user, just after the character submission, only if the 

 	With respect to claim 3, Mohler discloses a method according to claim 1, wherein the step e) consists in providing, by the device to the user, just after the character submission, only if the just submitted character does not match the corresponding reference character when the corresponding reference character is present within the first user authentication credential, a second message for prompting the user to correct the just submitted character, the second message allowing the user to replace the just submitted character by another character (e.g. Mohler, paragraphs 0004 and 0006, correct and replace is necessary step when alert of mismatch occurs). 

 	With respect to claim 4, Mohler discloses the method according to claim 1, wherein the device displays or lets another cooperating device display, just after the character comparison, only if the just submitted character matches the corresponding reference character, at least one match hiding character, the at least one match hiding character being distinct from each of the reference character comprised within the first user authentication credential (e.g. Mohler, paragraphs 0024). 

  	With respect to claim 5, Mohler discloses the method according to claim 4, wherein the step e) consists in providing, by the device to the user, just after the character comparison, only if the just submitted character does not match the corresponding first reference user authentication credential character, at least one mismatch hiding character, the at least one mismatch hiding character being distinct from the at least one match hiding character, the at least one mismatch hiding character being distinct from each of the reference character comprised within the first user authentication credential, the at least one mismatch hiding character being used for prompting the user to correct the just submitted character (e.g. Mohler, paragraph 0004 and 0006). 

 (With respect to claim 6, Mohler discloses the method according to claim 5, wherein the at least one mismatch hiding character is constituted by at least one element comprised within a group including: a dot; a cross; a star (e.g. Mohler, Fig. 4); a triangle; a square; a special character; the mismatch hiding character being displayed in a second colour, the match hiding character being displayed in a first colour, the second colour being distinct from the first colour; the mismatch hiding character being displayed in a second font, the match hiding character being displayed in a first font, the second font being distinct from the first font; the mismatch hiding character being displayed in a second size, the match hiding character being displayed in a first size, the second size being distinct from the first size; the mismatch hiding character being displayed with a second animation, the match hiding character being displayed with a first animation, the second animation being distinct from the first animation; the mismatch 

With respect to claim 7, Mohler discloses the method according to claim 1, wherein the device provides, through a Man Machine Interface relating to the device or another cooperating device, the at least one information item for prompting the user to correct the just submitted character (e.g. Mohler, paragraph 0019). 

With respect to claim 8, Mohler discloses the method according to claim 1, wherein the method is implemented for setting or changing the first user authentication credential (e.g. Mohler, paragraph 0019). 

 	With respect to claim 10, Mohler discloses the device according to claim 9, wherein the device is comprised within a group including: a Personal Computer; a Personal Digital Assistant; a telephone; a mobile phone; a user terminal; a Secure Element; a server (e.g. Mohler, parageraph 0017).

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONGOC TRAN/Primary Examiner, Art Unit 2434